                                                                                                                                                                f
                                                                                                                                                                    I

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of I ,,·



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                     V.                                               (For Offenses Committed On or After November I, 1987)



                      Roman Perez-Mendoza                                             Case Number: 3:19-mj-22808

                                                                                      Antonio F.        oon
                                                                                      Defendant's Attor ey


REGISTRATION NO. 86473298                                                                                           JUL 1 5 2019
THE DEFENDANT:                   I f       l .                                   CLE Rf< us DISTRICT COURT
 IZJ pleaded guilty to count(s) _o_C_om_p_a_m_t_ _ _ _ _ _ _ _ _ _ _s..,..ow_T_H_E_R_N_D_IS_TA_l-"-CT_O-=-r'-·-=C/"""1L'*-if·.;;;;'.',,,.,:~,!,!',~=+-
                                                                                                                         OEPIJTY
 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                    Count N umber(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                          1
 D The defendant has been found not guilty·on count(s)
                                  ----------,-----------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                            ·

                              ~ TIMESERVED                                      • ---,._______ days
  IZJ Assessment: $10 WAIVED         IZJ Fine: WAIVED
 IS1 Court recommends USMS, ICE or DHS or other arresting agency retui;n all property a:11d all documents in
 the defendant's possession at the time· of arrest upon their deportation or removal.   ·
 D Com1 recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Monday, July 15, 2019
                                                                                   Date of Imposition of Sentence


Received - - - - - - - -
         DUSM                                                                      HitlT~Jt:~OCK
                                                                                   UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                               3:19-mj-22808
